Opinion filed December 1, 2005 












 








 




Opinion filed December 1, 2005 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-05-00122-CV 
                                                    __________
 
                                 TAMMIE F. LOCKRIDGE, Appellant
 
                                                             V.
 
                                 VICTOR
W. LOCKRIDGE, Appellee
 

 
                                         On
Appeal from the 330th District Court
 
                                                          Dallas
County, Texas
 
                                               Trial
Court Cause No. 03-16034-Y
 

 
                                            M
E M O R A N D R U M   O P I N I O N
On
January 11, 2005, the trial court signed an order finding that Victor W.
Lockridge  had failed to comply with the
terms and conditions of the trial court=s August 24, 2004, order and committing
Victor to the custody of the Dallas County Sheriff.  On February 11, 2005, the trial court signed
an order granting Victor=s motion to be released from jail.  Tammie filed a notice of appeal challenging
the February 11 order.  We dismiss the
appeal.
The
February 11 order is not a final, appealable order.  Tammie has failed to invoke the jurisdiction
of this court.




The
appeal is dismissed.
 
PER
CURIAM
 
December 1, 2005
Not designated for
publication.  See TEX.R.APP.P.
47.2(a).
Panel
consists of:  Wright, C.J., and
McCall,
J., and Strange, J.